Citation Nr: 0523036	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946, and from January 1947 to May 1956.  He died in 
February 2003.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the in San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for the cause of the veteran's death.  The 
appellant perfected an appeal to the Board.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran died in February 2003; the immediate cause of 
death was massive cerebral vascular accident; 
gastrointestinal bleeding contributed to the immediate cause; 
and hypoglycemic encephalopathy is identified as another 
immediate cause. 

3.  At the time of the veteran's death, service connection 
was in effect for brain disease due to trauma, manifested by 
headaches and tinnitus, evaluated as 10 percent disabling.

4.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  A cerebral vascular accident, gastrointestinal bleeding, 
or hypoglycemic encephalopathy was not incurred in or 
aggravated by service, may not be so presumed, and none of 
these is proximately due to or the result of a service 
connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans' Claims Assistance Act

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in March and June 2003, and in the statement 
of the case, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claim

The veteran's widow claims service connection for the cause 
of the veteran's death. She contends that the cause of the 
veteran's death was his service-connected brain disease due 
to trauma, manifested by headaches and tinnitus.

The Board has reviewed all the evidence of record including 
service medical records and private and VA medical records 
since service, statements of the appellant, and the 
transcript of a hearing before the RO.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the appellant or on her behalf is extensive and 
will not be discussed in total detail.  The Board will 
summarize the relevant evidence where appropriate and 
material to the core issues here.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
diabetes mellitus, cardiovascular-renal disease including 
organic heart disease and hypertension, brain hemorrhage, or 
brain thrombosis may be established based on a legal 
"presumption" by showing that any of these conditions were 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307 and 3.309.
  
The official death certificate shows that the veteran died in 
February 2003.  The certificate records that the immediate 
cause of death was determined to be a massive cerebrovascular 
accident, due to or as a consequence of upper 
gastrointestinal bleeding.  An autopsy was not performed.  At 
the time of the veteran's death, service connection was in 
effect for brain disease due to trauma, manifested by 
headaches and tinnitus, which was evaluated as 10 percent 
disabling.

A review of the medical record proximate to the veteran's 
death, as reflected in a VA hospital discharge summary in 
February 2003, shows that the veteran had a history of stage 
IV esophagitis, idiopathic thrombocytopenic purpura, coronary 
artery disease, congestive heart failure (EF=39 percent), 
deep vein thrombosis in October 2002, status post inferior 
vena cava, diabetes mellitus, and hypertension.  

The VA hospital discharge summary in February 2003 shows that 
he was admitted in December 2002 with a diagnosis of 
infectious diarrhea and rule out dengue.  He was found to 
have anemia and thrombocytopenia.  Endoscopy showed the 
presence of esophagitis of Grade IV.  A diagnosis of 
idiopathic thrombocytopenic purpura was confirmed by bone 
marrow biopsy.  He was discharged in early January 2003.  

The VA hospital discharge summary in February 2003 shows that 
the veteran was admitted in late January 2003 after 
gastrointestinal bleeding began, with symptoms of dizziness, 
abdominal pain and shortness of breath, but no chest pain.  
He remained hospitalized until his death in February 2003.  
Initial testing was positive for acute non stress testing 
elevation myocardial infarction.  There was no evidence of 
active bleeding.   

In early February 2003, he was found unresponsive.  Initial 
rhythm on cardiac monitory showed pulseless electrical 
activity, and therefore compressions were started.  The 
veteran's pulse returned after 10 minutes of ACLS, and later, 
ventricular tachycardia was shown.  Testing showed a central 
glucose of 10 mg/dL.  Neurology evaluation declared veteran 
to be in a coma, and that due to hypoglycemia, he presented 
neurological damage.  There was an absence of brain stem 
reflexes, but the veteran did present at one moment with 
spontaneous respiration effort.  His condition deteriorated 
including neurological and renal functions.  He remained in a 
comatose state with deteriorating metabolic acidosis.  

Approximately one week after being found unresponsive, a note 
indicates that the veteran was transferred to the medical 
intensive care unit due to upper gastrointestinal bleeding.  
While there he developed an episode of pulseless electrical 
activity requiring advanced cardiac life support.  Because he 
was with hypoglycemia when the event occurred, an assessment 
of hypoglycemic encephalopathy was done.  The treatment 
provider determined that neurological evaluation  was 
compatible with encephalopathy most likely due to 
hypoglycemia.  

On the following day, the veteran was found without 
electrical activity or detectable blood pressure.  Because of 
the absence of cortical brain function, no advanced cardiac 
life support was provided, and the veteran was declared dead.

Although an autopsy was not performed at the time of the 
veteran's death, in September 2003 a VA examiner reviewed the 
veteran's medical history leading up to his death.  In his 
September 2003 VA examination report, the examiner discussed 
that history and provided opinions regarding the cause of the 
veteran's death.  The examiner noted that on the veteran's 
final admission his problems included diabetes, hypertension, 
congestive heart failure with ejection fraction of 39 percent 
and rule out pneumonia on X-ray.  Other problems identified 
during hospitalization included idiopathic thrombocytopenic 
purpura, gastrointestinal bleed, deep vein thrombosis status 
post inferior vena cava, coronary artery disease, cerebral 
vascular accident, hypoglycemic encephalopathy with glucose 
levels of 10 mg/dL, cardiac arrest and finally death.

The examiner concluded with an opinion that the cause of 
death was clearly established in the medical records to be 
due to severe hypoglycemic encephalopathy followed by cardiac 
arrest and finally death.  The examiner opined that this 
medical entity was totally different- pathophysiologically, 
and in time frame-from the static closed head trauma 
incurred during active duty in 1949.  The examiner concluded 
with an opinion that, with a reasonable degree of medical 
certainty, and based on current medical/neurological 
knowledge, that the veteran's service-connected brain disease 
due to trauma did not contribute to the veteran's death. 

 The veteran's service medical records show that the veteran 
was injured in November 1949 when a chain struck his forehead 
and caused him to lose consciousness for about five minutes.  
He was hospitalized and released six days later in early 
December.  During hospitalization, no abnormal neurological 
findings were made on examination.  After X-ray examination 
revealed no evidence of fracture, an initial diagnosis of 
fracture, simple, skull, depressed, was changed to contusion, 
forehead.  Prior to discharge from hospitalization, the 
veteran was asymptomatic.  In early December 1999, the 
treatment providers determined that the veteran was fit for 
duty and he was discharged.

The report of a January 1950 enlistment examination noted no 
abnormalities on examination.

The report of examination at separation in May 1956 shows 
that all pertinent clinical evaluations were normal.  The 
report noted a history that the veteran was hospitalized for 
head injury (six days), and that he complained of having 
frequent headaches since that accident.  In this regard, the 
report noted that physical examination this date is of no 
clinical significance.

During an August 1965 VA neurological examination, the 
veteran reported complaints of frontal headache for about one 
year.  After examination the impressions were (1) 
neurological examination objectively negative, and (2) 
headache, cause undetermined, most like frontal sinusitis.

During an October 1966 VA neurological examination, the 
veteran reported complaints of severe headaches, blurring of 
vision, dizziness, vertigo-like episodes, pain and tinnitus 
of the right ear, nervousness, cramps on both lower and upper 
extremities.  As reflected in the examination report, 
examination of the head and neck, cranial nerves, and motor 
and sensory did not reveal any abnormal findings.  The report 
concludes with a diagnosis of (1) encephalopathy, post 
traumatic; and (2) degree of incapacity: moderately severe. 

By a preponderance, the evidence is against the appellant's 
claim that the veteran's service-connected brain disease due 
to trauma, manifested by headaches and tinnitus, caused the 
veteran's death.  As reflected in the September 2003 VA 
opinion and treatment records proximate to the veteran's 
death, the record preponderantly shows that the veteran died 
due to hypoglycemic encephalopathy.  As reflected in the 
death certificate, the immediate cause of death was a massive 
cerebrovascular accident.  Upper gastrointestinal bleeding 
was listed as a contributing cause.

There is no medical evidence, however, showing that the cause 
of death was related in any way to the veteran's service-
connected brain disease due to trauma, manifested by 
headaches and tinnitus.  None of the conditions which have 
been associated with the veteran's death have been linked to 
that service-connected disability, and the only opinion on 
the matter is that the medical entity linked to the veteran's 
death as a cause-hypoglycemic encephalopathy-was totally 
different pathophysiologically and in time frame from the 
static closed head trauma injury in service.  The examiner 
opined that the service-connected brain disease due to trauma 
did not contribute to the veteran's death.

Further, there is no medical opinion or other competent 
evidence linking the hypoglycemic condition or resulting 
hypoglycemic encephalopathy to service.  Nor is there any 
such evidence with respect to the massive cerebrovascular 
accident, and the upper gastrointestinal bleeding conditions 
listed on the death certificate as the immediate cause of 
death and contributing cause, respectfully.  

The record does not show continuity of symptomatology or 
treatment prior to 2000 with respect to any of the conditions 
present at the time of death (and potentially a principal or 
a contributory cause of death), including those cited 
immediately above, as well as diabetes, hypertension, 
congestive heart failure, idiopathic thrombocytopenic 
purpura, gastrointestinal pathology, deep vein thrombosis 
status post inferior vena cava, coronary artery disease, 
cerebral vascular pathology, hypoglycemic encephalopathy with 
glucose levels of 10 mg/dL, cardiac arrest and finally death.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  Therefore, there is no 
medical evidence establishing that a relationship is possible 
between any of the disorders that have been found to have 
caused or contributed to cause the veteran's death and his 
military service on a direct basis.

In this connection, the October 1966 VA examination report 
contains a diagnosis of encephalopathy, post traumatic.  That 
report does not contain any abnormal neurological objective 
findings.  Apparently, that diagnosis is associated only with 
the veteran's complaints, primarily of severe headaches, at 
that time.  None of the complaints at that time represent 
conditions related to any of the conditions present at the 
time of the veteran's death and associated with the cause of 
death. 

Nor, as they may relate to the cause of the veteran's death, 
was any diabetes mellitus, cardiovascular-renal disease 
(including organic heart disease or hypertension), brain 
hemorrhage, or brain thrombosis manifested within the first 
post-service year.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Prior to his death, the veteran was service-connected for 
brain disease due to trauma, manifested by headaches and 
tinnitus, evaluated as 10 percent disabling.  There is no 
medical evidence suggesting that the veteran's service-
connected disability caused or aggravated the hypoglycemic 
encephalopathy which resulted in the veteran's death.  The 
only opinion on this matter concluded that there was no 
relationship.  

There is no opinion or other competent medical evidence that 
a chronic disorder, in any way associated with the cerebral 
vascular accident, gastrointestinal bleeding, or hypoglycemic 
encephalopathy, was first manifested during service, or is 
otherwise linked to service to include as secondary to the 
veteran's service-connected brain disease due to trauma, 
manifested by headaches and tinnitus.  

The preponderance of the medical evidence shows that the 
principal causes of death was hypoglycemic encephalopathy, 
cerebral vascular accident, and gastrointestinal bleeding.  

There is no evidence that the service-connected brain disease 
due to trauma, manifested by headaches and tinnitus, 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
There is no medical evidence that any residuals of that 
disability significantly weakened the veteran or otherwise 
made any contribution substantially or materially to the 
veteran's death.

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions. Therefore, 
to the extent her arguments contain opinions as to the 
etiology of any of the conditions that caused the veteran's 
death, or the medical effect of his service-connected 
disorders on the conditions that caused his death, this is 
simply not competent or persuasive evidence.   See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the veteran's death 
was incurred in service.  There is also no competent evidence 
indicating that any service-connected disorder caused or 
aggravated any of the medical conditions that caused his 
death, nor caused or contributed substantially or materially 
to cause the veteran's death.  

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


